 



Exhibit 10.45
MANAGEMENT SERVICES AGREEMENT
     This Management Services Agreement (“Agreement”) is effective the 1st day
of October, 2007, by and between Meadowbrook Insurance Group, Inc., a Michigan
corporation (hereinafter referred to as “MIGI” ), Star Insurance Company, a
Michigan corporation, Williamsburg National Insurance Company, a Michigan
corporation, and Ameritrust Insurance Corporation, a Michigan corporation,
(hereinafter collectively referred to as the “Company”), and Meadowbrook, Inc.,
a Michigan corporation, (hereinafter referred to as “Manager”).
RECITALS:
WHEREAS, MIGI is a Michigan domiciled insurance holding company formed pursuant
to the laws of the State of Michigan ;
WHEREAS, Star Insurance Company, Williamsburg National Insurance Company and
Ameritrust Insurance Corporation are insurance companies domiciled in the State
of Michigan operating and licensed in various jurisdictions, pursuant to
applicable insurance laws and regulations;
WHEREAS, the Manager is a full service risk management organization which
performs marketing, underwriting, claims, loss control, actuarial, accounting,
tax, treasury management, investment, information technology, and reinsurance
services for insurance companies, organizations, trusts, pools and other similar
companies; and
WHEREAS, the Company has retained the Manager to perform the aforementioned
services on behalf of the Company as more fully described below.
In consideration of the mutual agreements described herein, the Company and the
Manager agree as follows:
AGREEMENT:
ARTICLE 1 — APPOINTMENT OF MANAGER
The Company and the Manager agree the Manager will perform services for the
Company as described in this Agreement and in the manner provided in this
Agreement. All marketing, underwriting, claims, loss control, actuarial,
accounting, tax, treasury management, investment, information technology, and
reinsurance services (sometimes, collectively referred to as “Services”)
provided to the Company by the Manager shall be based upon the criteria,
guidelines and standards of the Company. The Company shall have the ultimate and
final authority over decisions and policies, including but not limited to the
acceptance, rejection or canceling of risks, the payment or non-payment of
claims and the purchase of reinsurance.
Notwithstanding any other provision of this Agreement, it is understood the
business affairs of the Company shall ultimately be controlled and managed by
its Board of Directors and its officers, in accordance with relevant law. Also,
to the extent required by law, the Board of Directors shall present to the
Company’s shareholders issues for vote.
ARTICLE 2 — DUTIES
2.01 Management Services

  A.   Accounting Services, Financial Statements and Tax Returns

 
Page 1 of 9



--------------------------------------------------------------------------------



 



      The Manager will perform services for to the Company’s operations and
provide all accounting, tax, treasury management and investment related
services. The Manager will prepare all of the Company’s financial statements
required for filing with regulatory authorities, including statutory financial
statements as required under the applicable insurance laws. The Manager will
perform these services in a manner and at a time, which complies with the
requirements of the insurance bureau, taxing authorities, and as otherwise
reasonably required by the Company. Accounting services shall include the
preparation of financial statements and analytic reports, including all
supporting documentation and reconciliations, maintenance of proper accounts,
and experience statistics as required for management and for filing with any
regulatory authority. The Manager will prepare the Company’s financial
statements on a quarterly and annual basis. Prior to their due dates, the
Manager will prepare and deliver to the Company all tax returns to be filed with
any taxing authority of the Company. Also, the Manager shall provide actuarial
services to the Company.     B.   Accounts Receivable         The Manager will
collect all funds due the Company. Manager shall use due diligence and utilize
all reasonable efforts for the collection of amounts due the Company, but shall
be responsible to the Company only for premiums which are actually collected.
The Manager shall regularly account to the Company on monies received by the
Manager on behalf of the Company. Due diligence in the collection of accounts
receivable shall mean regular contact of persons owing money to the Company with
the demand for payment and maintenance of records adequate to legally enforce
any debts owed. Due diligence shall include any legal enforcement of the debts
owed.     C.   Deposits of Monies Received         The Manager shall deposit
daily into accounts of the Company all monies received by the Manager for the
Company. If the Manager is the agent for the policy, all premium will be
deposited, in accordance with the terms of any relevant Agency Agreement. All
premiums collected by the Manager shall be held in trust segregated by the
Company and held in a fiduciary capacity.     D.   Accounts Payable         The
Manager will process and pay the accounts payable of the Company which are
incurred by the Company in the ordinary course of business; and which represent
expenses of the Company in areas for which the Manager is responsible under this
Agreement.         For that purpose, the Manager may be designated as the
signatory on certain depository and checking accounts of the Company. The
Manager shall provide regular accounting to the Company of the payments, which
the Manager has paid for the Company.

 
Page 2 of 9



--------------------------------------------------------------------------------



 



  E.   Reports and Records         At least annually, and more often as may
reasonably be requested by the Company, the Manager will provide information on
the Company’s overall financial conditions, results of business operations and
future capital requirements. The Manager will maintain the coverage documents or
policies offered through the Company and any amendments, and will be responsible
for developing and furnishing all necessary forms for the coverage of
policyholders of the Company. These forms shall include applications, claims
reports, premium collection or invoice forms, loss control, coverage documents,
rating forms, and related reports or explanatory forms required for operations
of the Company. All reports and records as described above will be provided as
mutually agreed with the Manager and the Company.     F.   Advice and Other
Services         The Manager will have no responsibility as to other matters
pertaining to the Company and its business operations. The Manager will perform
such other related services as may be reasonably necessary for the proper
conduct of the Company’s business operations and which are within the scope of
this Agreement.     G.   Underwriting         The Company shall retain the
ultimate right and responsibility to refuse any risk and/or cancel any policy.
The Manager shall perform such underwriting services as the Company shall from
time to time request. Underwriting services shall include the review of
applications for policies of insurance, making decisions on coverage, follow up
with applicants for additional information, and working with reinsurers of the
Company as requested. Certain underwriting services to be performed by the
Manager may be delegated to a third-party upon approval by the Company. The
Manager will comply with all written guidelines set forth by the Company with
respect to underwriting, the acceptance or rejection of certain classes of
business, the scope of coverage and the provisions of the coverage document or
related to the issuance of policies.     H.   Reinsurance         The Manager
shall seek to arrange for appropriate reinsurance, including the preparation of
all necessary documents with respect to such reinsurance. The Manager shall act
as the liaison with the reinsurers with respect to both the acceptance of
applications, the payment and remittance of premiums, the reporting of claims
and collection of reinsurance payments due the Company. Also, the Manager shall
negotiate the terms, conditions and premiums for such reinsurance.     I.  
Investments         The Company shall have custody of, responsibility for and
control all investments of the Company. The Manager will comply with the
Investment Policy Guidelines of the Company. The Company shall have the ultimate
and final authority over decisions regarding the purchase and sale of
securities.

 
Page 3 of 9



--------------------------------------------------------------------------------



 



  J.   Expenses Arising in Management Services         Expenses shall be
determined on an annual basis by program, based on the costs associated with the
overall administration of each program. The expenses will be allocated to
business segment based on provisional departmental costs related to services
performed by the Manager for each business segment. The basis for such
allocation shall be reviewed annually by the Manager and the Company for any
relevant adjustments. This allocation method shall be consistent with required
insurance regulatory provisions.

2.02 Claims

  A.   Claims Administration         The Company shall have ultimate
responsibility for claims adjustments and payments. The Manager will receive all
claims and notice of claims from policyholders of the Company. The Manager will
review, process, investigate, adjust, settle or resist all claims received in
accordance with the Company’s direction, the terms of Company coverage
documents, and any written guidelines or decision of the Company regarding
coverage, handling or payment of claims. The Manager will establish loss
reserves for each claim as deemed necessary in accordance with the Company’s
direction. The Manager will make subrogation investigations and consult with the
Company or its representatives for the proper adjusting of subrogation matters.
The Manager will engage attorneys as necessary, to represent policyholders in
any suit covered by the Company’s policy.     B.   Claims Expenses         The
Company will pay allocated loss expenses, which include reasonable expense
items, such as attorney’s fees, incidental legal fees, experts’ fees, witnesses’
travel expense, extraordinary travel expense incurred by the Manager at the
request of the Company, court reporter’s fees, transcript fees, and the cost of
obtaining public records and witness fees. The Company will pay expenses
associated with the investigation, negotiation, settlement or defense of any
claim hereunder or as required for the collection of subrogation payments from
third parties on behalf of the Company. All claims expenses other than allocated
loss adjustment expenses shall be considered unallocated loss adjustment
expenses and shall be paid by the Manager.     C.   Claims Reports         The
Manager will establish claim files for each reported claim which will be subject
to review by the Company or its representatives at any reasonable time without
prior notice. Reports for the Company will be furnished, in formats and
frequencies approved by the Company, to show claims fund activity and payments,
losses paid, pending and reserved, by participant coverage, type, cause
function, size, and so on. The Manager will assist as needed with all litigation
and defense activities related to claims pursuant to the Company program within
guidelines established by the Company. These activities shall include
recommendation of attorneys on a case or retainer basis for approval by the
Company, preparation of all claim documentation, retention of witnesses and
performance of other steps as necessary to properly defend against claims
against insureds of the Company.

 
Page 4 of 9



--------------------------------------------------------------------------------



 



  2.03   Loss Prevention         The Manager will arrange for and coordinate
loss prevention services as agreed with the Company, including furnishing
assistance and professional consultation to participating insureds, in
developing loss prevention systems, making inventories and surveys regarding
exposures and risks covered under the Company program, analyzing claim causes
and trends, including frequency and severity, developing and conducting training
programs, and other information for loss prevention. The type of services which
will be provided to individual insureds to help them to develop loss prevention
systems will include review and analysis of past claims, management controls and
development of recommendations to improve risk management.

ARTICLE 3 — COMPENSATION

  3.01   Fees         In consideration of the services provided by the Manager,
the Company shall pay the Manager a fee based upon the costs and expenses
incurred with regard to the individual programs listed on the attached
Schedule A. The fees shall be reviewed annually by the Manager and the Company
based on a review of Services performed by the Manager for the Company.     3.02
  Time of Payment         The amount agreed upon as described in paragraph 3.01
will be payable monthly within 5 business days succeeding the end of the prior
month. At the end of each calendar year the Manager and the Company may adjust
the fee based upon the costs and expenses of each program.

ARTICLE 4 -THIRD PARTIES
The Manager and the Company agree the Manager may engage, employ and delegate
certain functions under this Agreement to unaffiliated third parties, or
affiliates of the Manager. In addition, the Manager shall have the authority to
terminate such retention. The Company will have the authority to approve or
terminate an unaffiliated third-party, as well as, approve all commission rates.
To the extent the Manager has delegated such function to an unaffiliated third
party, the fee for such service shall be paid by the Manager.
        .
ARTICLE 5 — TERM AND TERMINATION

  5.01   Term         The Term of this Agreement will be from October 1, 2007
through September 30, 2010 (“Original Term”). The Term will be automatically
extended for three (3) year periods thereafter, unless either party provides
written notice to the other within ninety (90) days prior to the end of the
Original Term, or any extended Term, as applicable, that it may wish not to
extend the Agreement.         This Agreement may be terminated for “cause” by
either party, in accordance with the following procedure. The party shall
provide written notification to the other party describing the basis for the
termination. The recipient shall have 180 days in which to cure the problem, or,
if such problem cannot be cured within this timeframe, take reasonable steps
within 180 days to cure the problem. If the problem has not been cured, the
Agreement may be terminated 90 days after expiration of the 180 days
notification provision, or 90 days after the party was unable to cure the
problem.

 
Page 5 of 9



--------------------------------------------------------------------------------



 



      This Agreement may be terminated upon the dissolution, bankruptcy or
insolvency of either party. The effective date of such termination shall be
immediate, or the date ordered by the regulatory authority or court having
jurisdiction over the matter. This Agreement may be terminated on a date
mutually agreed to, in writing, by both parties.         In addition, either
party may terminate this Agreement upon 180 days written notice to the other
party, plus a reasonable transaction period to be negotiated by the parties. If
this Agreement is terminated prior written notification shall be provided to the
Office of Financial and Insurance Services.

ARTICLE 6 — OWNERSHIP OF RECORDS
The Manager will maintain all appropriate records, files, ledgers, and reports
so as to accurately reflect at all times the financial transactions of the
Company. Upon reasonable notice, the Manager shall make all such records
available for inspection by the Company. All records of any kind relating to the
Company shall be the property of the Company and shall be in the Company’s
custody and control or will be available for inspection.
ARTICLE 7 — GENERAL REQUIREMENTS OF THE MANAGER

  7.01   Manager’s General Duties         The Manager is responsible to perform
the duties assumed under this Agreement in accordance with standard procedures
for the performance of such duties, which exist, in the insurance industry.    
7.02   Dealing with Third Parties         The Manager is authorized and may act
for, bind, make commitments, and represent the Company to any third-party, in
the ordinary course of business and in fulfillment of its obligations under this
Agreement.

ARTICLE 8 — MISCELLANEOUS

  8.01   Notices         All notice requirements and other communications
indicated shall be deemed given when personally delivered or on the third
succeeding business day after being mailed by registered or certified mail,
return receipt requested, to the appropriate party at its address below or at
such other address as shall be specified by notice given hereunder.

         
 
  MIGI:   Meadowbrook Insurance Group, Inc.
 
      26255 American Drive
 
      Southfield, MI 48034-2438
 
      Attn: President
 
       
 
  THE COMPANY:   Star Insurance Company
 
      26255 American Drive
 
      Southfield, MI 48034
 
      Attn: President

 
Page 6 of 9



--------------------------------------------------------------------------------



 



         
 
      Williamsburg National Insurance Company
 
      26255 American Drive
 
      Southfield, MI 48034
 
      Attn: President
 
       
 
      Ameritrust Insurance Corporation
 
      26255 American Drive
 
      Southfield, MI 48034
 
      Attn: President
 
       
 
  THE MANAGER:   Meadowbrook, Inc.
 
      26255 American Drive
 
      Southfield, MI 48034-2347
 
      Attn: President

  8.02   Assignment         This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors.     8.03  
Amendment         This Agreement may not be amended, altered or modified except
in writing signed by the party against whom enforcement or any waiver, change,
discharge, alteration or modification is sought.     8.04   Invalidity        
The invalidity of any provision of this Agreement shall not affect the validity
of the remainder of any such provision or the remaining provisions of this
Agreement.     8.05   Interpretation         The article, section and paragraph
headings included in this Agreement have been used solely for convenience and
shall not be used in conjunction with the interpretation of this Agreement.
References to articles, sections and paragraphs shall refer to such provisions
in this Agreement unless otherwise stated.     8.06   Waiver         The failure
of either party at any time to require performance by the other party of any
provision of this Agreement shall not be deemed a continuing waiver of that
provision or a waiver of any other provision of this Agreement, and shall in no
way affect the full right to require such performance from the other party at
any time thereafter.

 
Page 7 of 9



--------------------------------------------------------------------------------



 



  8.07   Severability         This Agreement and the transaction contemplated
herein constitute one transaction and shall not be divisible in any manner. A
breach of any portion of this Agreement shall be deemed a breach of the whole
Agreement.     8.08   Counterparts         If photocopies or duplicates of the
original of this Agreement are signed by the parties then each such originally
signed document shall be deemed to be an original of this Agreement.     8.09  
Conflict of Interest         The Manager shall not engage in conduct or
activities that constitute actual business competition with the Company, except
where the Manager provides services to other affiliates of the group     8.10  
Indemnification         Both the Company and the Manager shall hold harmless,
indemnify and defend the other party against any expenses, damages, liability,
action, cost or other claims, including attorney fees arising out of the other
party’s material breach of any duty or obligation hereunder.     8.11   Errors
and Omissions Insurance Coverage         The Manager shall maintain an errors
and omissions insurance policy in an amount not less than $2,000,000 per claim
and an employee dishonesty bond of not less than $500,000 per claim.

                              MEADOWBROOK INSURANCE GROUP, INC.
 
                   
DATE:
      /s/ Robert S. Cubbin          
 
      BY:   Robert S. Cubbin        
 
      ITS:   President        
 
                            STAR INSURANCE COMPANY
 
                   
DATE:
      /s/ Joseph E. Mattingly          
 
      BY:   Joseph E. Mattingly        
 
      ITS:   President        

 
Page 8 of 9



--------------------------------------------------------------------------------



 



                              WILLIAMSBURG NATIONAL INSURANCE COMPANY
 
                   
DATE:
      /s/ Joseph E. Mattingly                   BY:   Joseph E. Mattingly      
 
 
      ITS:   President        
 
                            AMERITRUST INSURANCE CORPORATION
 
                   
DATE:
      /s/ Joseph E. Mattingly          
 
      BY:   Joseph E. Mattingly        
 
      ITS:   President        
 
                            MEADOWBROOK, INC.
 
                   
DATE:
      /s/ Robert S. Cubbin          
 
      BY:   Robert S. Cubbin        
 
      ITS:   President        

 
Page 9 of 9